Citation Nr: 1526162	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  07-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability (previously described as anxiety with multiple somatoform disorders, now claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:  Kenneth L. LaVan, Attorney	


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2006 and September 2011 rating decisions.  

In the February 2006 rating decision, the St. Petersburg RO, inter alia, denied service connection for anxiety with multiple somatoform disorders and a neck condition.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a March 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In September 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial of service connection for a neck condition to the United States Court of Appeals for Veterans Claims (Court).  The denial of service connection for anxiety with multiple somatoform disorder was not challenged and was, therefore, considered by the Court to have been abandoned. 

While the Veteran previously was represented by Disabled American Veterans, in March 2011, the Veteran granted a power-of-attorney in favor of private attorney Kenneth L. LaVan, with regard to the claims on appeal. 

In a May 2012 Memorandum Decision, the Court vacated the Board's September 2010 denial of service connection for a neck condition and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

In December 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the service connection claim for a neck disability (as reflected in a May 2013 SSOC) and returned the matters to the Board for further consideration.

During the pendency of the appeal to Court, in the September 2011 rating decision, the RO in Jackson, Mississippi, denied a rating in excess of 10 percent for a scar, status post appendectomy, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for a back injury (to include as secondary to the service-connected scar), a left ankle tendon injury, and anxiety with multiple somatoform disorders (claimed as PTSD).  In April 2012, the Veteran filed a NOD.  Per the Board's remand in December 2012, a statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In June 2014, the Board denied the claim for an increased rating for an appendectomy scar and foe service connection for a back disability, as well as the request to reopen a claim for service connection for left ankle tendon injury, and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a January 2015 SSOC) and returned the matters to the Board for further consideration.

As for characterization of the appeal as to the psychiatric claim, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As discussed further below, the Board has determined that new and material evidence has not been received with respect to the acquired psychiatric disability and in turn, does not address this matter on the merits.  

In characterizing the claim on appeal, the  Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for his acquired psychiatric disability on the basis that there was no medical evidence linking his disorder to disease or injury incurred or aggravated in service.  The Board recognizes that the Veteran is now claiming service connection for PTSD.  Nevertheless, the Veteran is asserting that his current psychiatric disabilities, including PTSD, are related to the same events and/or incidents previously described and the medical evidence does not show any current diagnosis of PTSD.  As such, the Board finds that the Veteran's current claim for a psychiatric disability also does not constitute a different diagnosed disability.  The Board also recognizes that the Veteran has also asserted that his psychiatric disability is secondary to his neck.  The Court has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In sum, the Board finds that the Veteran's currents claim for service connection are not "new" claims, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claims.  The Virtual VA file includes additional VA treatment records dated through January 2015.  Further, the VBMS record includes an October 2014 VA examination report and opinion as well as the February 2015 Form 9.  A review of the remaining documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the matters remaining on appeal.  

As final preliminary matters, the Board points out that, in the April 2013 substantive appeal, the Veteran requested a Board video-conference hearing.  A November 2013 letter informed the Veteran that his hearing was scheduled in December 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, as noted in the June 2014 decision, the Board considered the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

However, after the most recent SSOC, the Veteran's attorney submitted another VA Form 9 requesting another Board video conference hearing.  Although the Veteran testified as to both underlying issues in September 2008, he was scheduled for a second hearing in December 2013.  At that time, the Veteran was represented by the same attorney, and could have presented additional testimony on both current issues, but he (and his attorney) failed to report.  To date, good cause for such failure to report has not been received.  Accordingly, on his record, the Board finds that the representative's motion for a new hearing must be denied.  See 38 C.F.R. § 20.702(d) (2014).  

As noted above, the September 2011 rating decision was issued by the Jackson RO. However, it appears that the St. Petersburg RO now has jurisdiction over the entire appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  There is no objective evidence of any in-service neck symptoms or credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with a neck disability many years post service, and the only competent medical opinion on the question of whether there exists a medical nexus between the Veteran's current neck disability and service weighs against the claim.

3.  In a September 2010 decision, the Board denied a claim for service connection for acquired psychiatric disability then described as anxiety with multiple somatoform disorders.

4.  Evidence associated with the claims file since the September 2010 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim for acquired psychiatric disability, and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The September 2010 decision in which the Board denied service connection for anxiety with multiple somatoform disorders is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  As evidence received since the September 2010 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for an acquired psychiatric disability, including anxiety with multiple somatoform disorders, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with respect to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  However, in a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to claim for service connection for an neck disability, in a November 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2006 RO rating decision reflects the initial adjudication of the claim for service connection for a neck disability after issuance of this letter.  In a December 2008 letter, the Veteran was also given notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of the December 2008 letter, and opportunity for the Veteran to respond, the March 2010, March 2013 and January 2015 SSOCs reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Likewise, with respect to the claim for an acquired psychiatric disability, in a March 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was necessary to reopen the claim for service connection and the underlying service connection claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the letter provided notice of the appropriate legal definition of new and material evidence.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2011 RO rating decision reflects the initial adjudication of this claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records, and the report of an October 2014 VA examination to address the etiology of the Veteran's neck disability.  The VA examination with opinion obtained was based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue of service connection for a neck disability.  Also of record and considered in connection with the appeal is the transcript of the 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran has not been afforded a VA examination and no medical opinion has otherwise been obtained in connection with his current claim involving an acquired psychiatric disability; however, in this case (as discussed in more detail below), the Board finds that the Veteran has not submitted new and material evidence to reopen his claim; hence, no such examination or opinion is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that the  statutory duty to assist does not arise if the veteran has not presented new and material evidence to reopen his claim).

As for the Veteran's Board hearing, the Board notes that he was afforded full opportunity to set forth his contentions during the hearing before the undersigned.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned enumerated the issues then on appeal.   Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration.  Not only were these issues explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, what was needed to support the claims was discussed, and, after the hearing, the claims were remanded for further development, to include obtaining outstanding medical records and arranging for the Veteran to undergo examinations.  Under these circumstances, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board also finds that there has been sufficient compliance with the prior remands.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In October 2008, the Board remanded the issue of a neck disorder to obtain additional VA treatment records, SSA records and to afford the Veteran a VA examination.  In accordance with the Court Memorandum Decision, the Board again remanded this issue in December 2012 to again obtain additional treatment records and afford the Veteran another VA examination.  Most recently, the Board remanded the case again for the same reasons.  VA treatment records dated to January 2015 as well as SSA records have been associated with the record.  Moreover, the Veteran was most recently afforded a VA examination in October 2014 with respect to the neck that is adequate for appellate review.  As noted, in December 2012, the Board also instructed the RO/AMC to issue a SOC with respect to the issues herein decided.  In March 2013, a SOC was issued and the Veteran subsequently perfected his appeal.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives with respect to the issues decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Neck Disability

The Veteran is seeking service connection for a neck disability.  The Veteran has asserted that he incurred neck injuries during service when a hatch fell on his head and he cut his fingers, and when he fell down a stairwell.  He reported experiencing neck pain in service that has continued to the present.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a neck condition must be denied.

Service treatment records indicate that, in December 1977, the Veteran was treated for multiple cuts on his right and middle fingers, for which he received stitches, and a three-centimeter laceration on the parietal area of the left side of his head.  Service treatment records also show that the Veteran was seen for medical treatment or evaluation more than 30 times during his period of service from December 1975 to November 1979 for various complaints and medical issues, but contain no diagnoses, treatment or complaints relating to the neck.  At the time of his October 1979 separation examination, the Veteran was noted to have had a normal evaluation of the head, face, neck and scalp, and no complaints or findings related to the neck were noted. 

In August 1988, the Veteran filed a service connection claim for a back condition, which was denied in an August 1988 RO rating decision.  He filed a subsequent claim to reopen this previously denied claim in March 1996.  The report of an April 1996 VA spine examination in connection with the March 1996 claim indicates that the Veteran reported hurting his back in service after throwing a sand bag, that the pain had gotten progressively worse, and that the pain was localized in the center of his back.  The Veteran also reported during that examination that he had cut his hands while on duty when a hatch came down on them.  The Veteran reported no history of neck injury or neck pain.  He was diagnosed at that time as having lumbar disc derangement, L3-L5.   Likewise, during a June 1998 VA examination for the spine, the Veteran was again silent with respect to any neck injury or neck pain.  

The first post-service medical record relating to the neck or cervical spine is an April 1999 VA X-ray report indicating some mild hypertrophic spurring of C6 and C7 with no other significant abnormality, and the vertebral bodies, including the posterior elements and interspaces, otherwise essentially normal.  The Veteran was then diagnosed as having mild lower cervical osteophytosis, and cervical spine otherwise unrevealing.  A subsequent June 2003 VA soft tissue X-rays of the neck were noted to be negative. 

An August 2004 VA treatment record indicates that the Veteran presented to the emergency room complaining of having fallen from a height of 20 feet and hitting a branch with the right foot and ankle.  He denied any pain in the neck or acute injury to the back, with the only acute pain complained of in the right foot. 

Following this incident, the Veteran filed his current claim for a neck disorder in September 2005. 

A June 2007 VA treatment record contains the statement of the Veteran's treating physician that the Veteran had had off and on cervical pain for several years, and that the Veteran gave a history of multiple falls and injuries to the cervical spine during active service.  The physician stated the opinion that the Veteran's chronic cervical pain more than likely was related to multiple injuries sustained during service. 

During the September 2008 Board hearing, the Veteran testified that he developed a neck problem in 1977, when a hatch fell on his head and he cut his fingers, and also when he fell down a stairwell.  The Veteran's brother testified that he and the Veteran were in service during the same period of time, that after service they went into business together, and that the Veteran was not able to do any of the physical work in the business due to his problems with his spine after service. 

SSA records show that the Veteran applied for disability benefits; however nothing in these records link any current neck disorder to service.  

The report of a February 2010 VA examination of the cervical spine indicates that the Veteran reported injury to the head and neck in 1977, during his period of service.  The VA examiner diagnosed the Veteran as having cervicalgia and chronic neck strain, and opined that the question of whether the Veteran's chronic neck strain and stiffness was at least as likely as not the result of injury or disease incurred in or aggravated by service could not be resolved without resort to mere specialization.  The rationale for this opinion was that, after reviewing the service treatment records, the examiner was unable to locate documentation to support the Veteran's reported active duty neck injury in 1977, and that the VA records reported an apparent head and neck injury in April 2004.

However, in the May 2012 Memorandum Decision, the Court determined that the Board's finding the February 2010 VA examination report, as described above, to be adequate was clearly erroneous, pursuant to Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding that the Board may rely on an opinion that a finding cannot be rendered without resort to speculation only if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence).  The Court noted that the VA examiner did not explain why the absence of a notation of neck injury in the Veteran's service treatment records rendered him unable to offer an opinion without resorting to speculation.  Furthermore, the Court found that review of the record did not make the basis for the examiner's inability to render an opinion apparent, and it found that the Board had not adequately explained why such a conclusion was apparent from review of the evidence.

The Board subsequently remanded the claim to afford the Veteran another VA examination, but he failed to report.  In the December 2013 brief, the Veteran's attorney again requested that the Veteran be afforded another VA examination.

Thus, the Board again remanded the claim to afford the Veteran another VA examination, which was conducted in October 2014.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's degenerative arthritis was less likely than not related to service.  The Veteran's service treatment records did not show complaint or treatment for a neck condition.  There was no documentation of head and neck trauma related to hatch hitting him.  The separation history physical in October 1979 was silent for neck condition.  VA medical records showed head trauma occurring in June 2004 and August 2006 and there was no documentation of neck pain until 2011, 32 years after separation.  The Veteran's degenerative arthritis of the neck is the result of normal aging and not service. 
 
The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with a neck disability.  However, the record simply fails to establish by competent, credible and probative evidence that any such disability is medically related to service.  

In this regard, as indicated, the Veteran has asserted that he injured his neck in service and that he continued to have progressive neck back pain since discharge.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any injury in service and continuity of neck symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for his current neck disability.  Initially the Board observes that service treatment records are completely silent with respect to any injuries described by the Veteran.  While they document numerous other unrelated injuries, there is nothing concerning the Veteran's neck.  There is also no indication that these records are incomplete as asserted by the Veteran.  There are numerous clinical records documenting the Veteran's period during service as well as a discharge examination.  Significantly, on discharge examination, a medical professional specifically found no clinical findings of a neck disorder.  If the Veteran has been injured as described in service, it would be reasonable to assume that it would have been noted at discharge.  As such, this weighs against the Veteran's credibility of an in-service injury.

Moreover, on the question of whether the Veteran has experienced neck pain since service, the Board accepts as most persuasive the April 1996 and June 1998 VA spine examination reports, which indicated that the Veteran reported hurting his back in service, and that the back pain continued after service, but that such pain was localized in the center of his back, and, importantly, at which time the Veteran reported no history of neck injury or neck pain.  If the Veteran had been experiencing neck pain since an in-service injury, it would be reasonable to assume that he would have reported it during the course of these examinations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These examination reports thus tend to show that the Veteran did not have neck symptomatology during or continuing after service, or until after such June 1998 VA examination.
  
The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of neck complaints or diagnosed disability until April 1999, approximately 20 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

As regards the latter point, the Board finds it significant that despite filing service connection claims for a back disorder, the Veteran first reported neck problems related to service when he filed his current claim in September 2005, approximately 26 years after his discharge from service.  Again, it would be reasonably to assume that if the Veteran had been experiencing neck pain since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of back symptoms since service, advanced in connection with the current claim for monetary benefit.

Likewise, as the Veteran's brother's testimony also relied on the Veteran's own history, which has been found to not be credible, his statements are also found to not be credible, especially given the lack of post service medical evidence for many years.  

Moreover, here, as stated above, the Board has found that the Veteran's assertions as to his alleged in-service neck injuries not to be credible.  Therefore, the June 2007 medical opinion regarding etiology, which was based on the history given by the Veteran of multiple falls and injuries to the cervical spine during active service, is not considered persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

As indicated above, there is nothing in the service treatment records or report of discharge examination to support a finding of a neck disability in service.  Moreover, as there is no competent medical or credible lay evidence of pertinent symptomatology, service connection for arthritis cannot be awarded based on chronicity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Significantly, in this case, there is no competent medical evidence or opinion even suggesting a medical nexus between a neck disability and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the October 2014 VA examiner opined that the Veteran's current neck disability was not related to service and offered a detailed rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board further notes that, as regards to any direct assertions by the Veteran and/or his representative that there exists a medical nexus between any diagnosed neck disability and service, such assertions provide no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his has not been shown to be other than a layperson without  appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Hence, in this case, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a neck disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


III.  Request to  Reopen for Acquired Psychiatric Disability

The Veteran's original claim for service connection for an acquired psychiatric disability, described as anxiety and multiple somatoform, was denied by the RO in a February 2006 rating decision.  The Veteran appealed this determination to the Board and in a September 2010 decision, the Board denied the claim.  In making this determination, the Board considered the Veteran's service treatment records, which were silent for any psychiatric disorders.  The Board also noted that post-service VA treatment records, while showing a current diagnosis beginning in August 2001, did not provide any nexus to service.  

The Board also considered the Veteran's and his brother's hearing testimony as well as a March 2010 VA examination report.  The Veteran testified that he witnessed accidents on board his ship during service, including seeing people cut in half by cables, seeing people run over by jets and seeing people thrown off board.  He testified that he had talked to psychiatrists during service at least once a year or every eight months, and that he felt like he wanted to escape from his ship.  The Veteran's brother testified that the Veteran began having mental problems, which, in 2002, deteriorated to the point where he was unable to function any more.   

The report of a March 2010 VA psychiatric examination gave diagnoses of undifferentiated somatoform disorder and mood disorder, not otherwise specified. The examiner stated that the question of whether somatoform disorder was due to or a result of military service could not be resolved with resort to mere speculation. The rationale given for this opinion was that the Veteran left the military in 1979 and was diagnosed with somatoform disorder in 2002, but the Veteran stated that he saw a provider in the military and no treatment was deemed necessary at the time.  After considering all the pertinent evidence in light of the governing legal authority, the Board found that Veteran's psychiatric disorders did not began until many years after service and there was no competent evidence showing a relationship between any such disorder and service.  

As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's September 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in March 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c .  Such records covered under 38 C.F.R.  § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156 (c)(1)(ii).  In the instant case, the Board observes that the Veteran's representative submitted service personnel records in February 2014.  However, these records are silent with respect to any acquired psychiatric disorders or any significant events in service that could have led to an acquired psychiatric disorder.  As such, these records cannot be deemed relevant to the current claim on appeal, and thus, new and material evidence must still be submitted to reopen this claim.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the September 2010 Board decision includes numerous VA treatment records.  However, while they continue to document treatment for the Veteran's psychiatric disorders, the records do not provide any evidence showing a link of any psychiatric disorder to service.  Significantly, as noted above, although the Veteran characterized this claim as one for PTSD, VA treatment records are silent with respect to any such diagnosis and the Veteran has also not provided any additional stressor information.  As such, these records cannot service as a basis to reopen the claim.  

The only other new evidence added to the record is a December 2013 brief submitted by the Veteran's representative.  However, the representative simply reiterates the Veteran's previous generic statement that his psychological disorder is related to his military service with no further details.  While this evidence was not previously of record, this evidence cannot provide a basis to reopen the claim as it is redundant of evidence already of record at the time of the prior denial.  The Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The Board also notes that the Veteran's representative asserted that his psychiatric disorder was associated with the Veteran's left ankle, back and neck disorders.  However, as service connection has not been established for these disorders, this assertion does not relate to an unestablished fact necessary to substantiate the claim for service connection as there is no basis for the award of service connection on a secondary basis.  38 C.F.R. § 3.310.  As such, this evidence also cannot be considered sufficient to reopen the Veteran's claim.  

No other medical or lay evidence has been submitted with respect to any acquired psychiatric disability.  In sum, no new evidence has been submitted that relates to an unestablished fact necessary to substantiate the claim for service connection for a an acquired psychiatric disability.  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for an acquired psychiatric disorder are not met.  See 38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a neck disability is denied.

As new and material evidence has not been received to reopen the previously denied claim for service connection claim for an acquired psychiatric disability, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


